DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
CONTINUATION
This application is a continuation application of U.S. application no. 15/042,742 filed on February 12, 2016, now U.S. Patent 10,699,018 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Applicant’s claim for the benefit of U.S. provisional patent application 61/116,717 filed February 16, 2015 and U.S. provisional patent application 62/129,247 filed March 6, 2015 under 35 U.S.C. 119(e) is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on June 29, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 1-22 were cancelled via a preliminary amendment on February 5, 2021.  Claims 23-37 were added.  Claims 23-37 are therefore currently pending and are presented for examination on the merits.
Allowable Subject Matter
Claims 23-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 23, 28 and 33 each recite operations being performed by an insured device including operating one or more security controls for mitigating a cyber-risk, operating a security control monitoring agent, receiving an external monitoring configuration for the security control monitoring agent and monitoring by the monitoring agent in accordance with external monitoring configuration.  Gill et al. (U.S. Patent Publication 2012/0224057, hereinafter referred to as Gill) is the closest prior art located in Examiner’s Search.  Gill discloses a role-based, rules-driven access enforcement that addresses risk assessment and security across amongst other things IT applications (Abstract).  While Gill generically discloses the mitigation of cyber-risks (Claim 6) Gill does not explicitly disclose any particular use of the insured device in monitoring the threats and per Figure 3 appears to be the sole embodiment in the form of an external monitoring device.  Similarly Vallone et al. (U.S. Patent Publication 2016/0134653, hereinafter referred to as Vallone) teaches an external threat monitoring technology (Figure 2B element 400, 0037) that also does not teach or suggest that the insured device is performing the monitoring.  Therefore neither Gill nor Vallone fairly teach or suggest all of the elements of the claim.  Ogut (“Information Technology Security Risk Management”, July 31, 2006, 157 pages) teaches general methods for risk management regarding information security using insurance (pages 56, 89-90) but is written at an abstract level and does not discuss physical implementations for monitoring cyber-risk.  No other prior art alone or in combination with the above references was found in Examiner’s search that would fairly teach or suggest all of the elements of the claim.  Therefore claims 23-37 are held as being allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685